Per Curiam.
Johnson sued Goss for seducing his daughter per quod etc. The daughter was called, and proved the case as laid in the declaration. Upon her cross examination, she was asked “ if she had not carnal knowledge with other men besides the defendant?” which witness objected answering; and the circuit court Judge decided she was not compelled to answer the question unless she chose. To which opinion the defendant’s counsel excepted; and the only point we are to decide, is, whether the circuit court Judge was correct in not compelling her to answer. The law is, that “ witness shall not [be compelled to answer any question which subjects him to penalties or punishment, or a criminal *111charge.” 1 Phil. Ev. 206. Had the witness answered the question in the affirmative, such answer would have subjected her to the penalties of the act of 1741, ch. 14, sec. 9. The Judge below was therefore correct in the opinion of the law.
Judgment affirmed.